Citation Nr: 0420523	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-21 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran's income exceeds the limit for payment of 
non-service connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from April 1944 until May 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

At the time of the veteran's December 2001 claim for 
nonservice-connected pension benefits, he also raised a claim 
of entitlement to service connection for malaria.  This issue 
has not yet been adjudicated by the RO to date, and the Board 
therefore refers it back to the RO for appropriate action.

Additionally, in the July 2004 brief submitted by the 
veteran's accredited representative, reference was made to 
38 C.F.R. § 4.16.  That section concerns total disability 
ratings based on individual unemployability (TDIU) due to 
service-connected disabilities.  The claim on appeal, of 
course, involves entitlement to pension benefits for 
nonservice-connected disabilities.  It is unclear whether the 
cite to 38 C.F.R. § 4.16 constitutes an error or an attempt 
to raise a new claim.  Thus, this matter is also referred 
back to the RO for appropriate action.


FINDINGS OF FACT

The evidence of record reveals the veteran's annual income to 
be $12, 674.16.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for nonservice-connected pension benefits. 38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. §§ 3.2, 3.3(a)(3) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law in November 2000.  The VCAA, among other 
things, eliminated the well-grounded-claim requirement and 
amended VA's duty to notify claimants and their 
representatives of any information or evidence necessary to 
substantiate their claims.  See generally VCAA §§ 3, 4, 7.  
However, during the drafting of the VCAA, Congress observed 
that it is important to balance the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  

In the present case, the veteran's claim is denied because 
his income exceeds the maximum allowable limit for receipt of 
a nonservice-connected pension.  There is no dispute as to 
the veteran's income here.  He has, in essence claimed an 
exclusion for alimony, but the law does not hold such 
payments to be allowable exclusions.  Thus, because the law 
as mandated by statute, and not the evidence, is dispositive 
of this particular claim, the VCAA is not applicable.  Mason 
v. Principi, 16 Vet. App. 129 (2002); see also Sabonis, 
supra. 

Relevant law and regulations

Generally, basic entitlement to VA nonservice-connected 
improved pension benefits exists if the veteran:

?	had active service during a period of war;

?	meets the net worth requirements as set forth in 
38 C.F.R. § 3.274 and does not have an annual income in 
excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23; and,

?	is permanently and totally disabled from a nonservice-
connected disability not due to the veteran's own 
willful misconduct, or is age 65 or older 

38 U.S.C.A. §§ 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2003).

Effective December 1, 2001, the maximum annual rate of 
improved pension for a veteran with no dependents was $9,556.   
See 38 C.F.R. § 3.23(a)(1); VA Manual M21-1, Part I, Appendix 
B (Change 41, November 4, 2002).  

Effective December 1, 2002, the maximum annual rate of 
improved pension for a veteran with no dependents was $9,690.   
See 38 C.F.R. § 3.23(a)(1); VA Manual M21-1, Part I, Appendix 
B (Change 46, September 25, 2003).  

Effective December 1, 2003, the maximum annual rate of 
improved pension for a veteran with no dependents was $9,894.   
See 38 C.F.R. § 3.23(a)(1); VA Manual M21-1, Part I, Appendix 
B (November 17, 2003).  

As a general rule, when determining countable income for 
improved pension purposes, all payments of any kind and from 
any source are considered income unless specifically 
excluded. 38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. §§ 3.23, 
3.271(a) (2002).  The exclusions are listed under 38 C.F.R. 
§ 3.272, and they do not include court-ordered payments to an 
ex-spouse.  

Factual background

The veteran was born on April [redacted], 1925.  He is 79 years old.  

The evidence does not establish that the veteran is totally 
and permanently disabled due to a nonservice-connected 
disability.   A 1992 VA hospitalization summary reflect care 
for chest pain.  No diagnosis was made.  No other treatment 
is demonstrated for cardiac complaints or any other 
nonservice-connected disorder.  His December 2001 application 
for pension benefits indicated a heart attack, two strokes 
and prostate cancer. 

The veteran's December 2001 application listed his annual 
income.  Under the category of "net worth," the veteran 
claimed $13,000 in cash/noninterest bearing accounts.  He had 
no other assets.  Regarding recurring monthly income, the 
veteran reported $866.00 from Social Security.  He listed 
$136.18 per month as "other income."  Finally, he reported 
$48,000 in the one-time sale of property in 2001.  Of that 
income, much was used to pay off debts, leaving him with the 
$13,000 noted earlier under "net worth."  

In correspondence dated in July 2002, the veteran elaborated 
on his finances.  He stated that although he receives 
$11,040.00 annually from Social Security, $3,600.00 annually 
is automatically transferred to his ex-wife as part of their 
divorce settlement.  Thus, $300 per month of his Social 
Security income was not for his use. 

Analysis

The veteran had service during World War II, fulfilling the 
initial requirement necessary for a grant of an improved 
pension under 38 U.S.C.A. §38 C.F.R. § 3.3(a)(3).  Moreover, 
while the evidence does not establish that he is permanently 
and totally disabled from a nonservice-connected disability, 
he is nonetheless eligible on the basis of his age.  However, 
the evidence shows that the veteran fails to meet the 
financial requirements for an award of nonservice-connected 
pension. 

Once again, 38 C.F.R. § 3.3(a)(3) imposes two financial 
criteria that must be satisfied in order for the veteran to 
qualify for an improved pension.  The first requirement 
regards net worth under 38 C.F.R. § 3.274.  Because the 
veteran here has no real property and no personal effects of 
significant value, this section is inapplicable in this case.

The second financial requirement is the maximum annual 
pension rate.  Simply put, if the veteran's income is higher 
than this amount, a claim of entitlement to an improved 
pension must be denied.  Such is the case here.

While the veteran listed his total monthly income as $1002.18 
($866 from Social Security and $136.18 from American 
Express), he neglected to include a $54.00 Medicare 
deduction.  Thus, including the Medicare deduction, his 
monthly income is $1056.18, which amounts to $12, 674.16 
annually.  This amount exceeds the maximum allowable rate in 
2001 ($9,566), 2002 ($9,690), and 2003 ($9,894).  In fact, 
even without factoring the Medicare expense, the veteran's 
income is still in excess of all applicable limits.  

Finally, while the veteran has contended in his notice of 
disagreement that his monthly income is actually $300 less 
than as calculated by VA.  Specifically, he noted that he 
paid $300 per month to his ex-wife as part of a divorce 
settlement.  However, the law does not authorize that such 
payments may be excluded when determining countable income 
for improved pension purposes.  Indeed, 38 C.F.R. § 3.272 
does not include such payments as a recognized exclusion to 
countable income.

In conclusion, the veteran's countable income exceeds the 
maximum annual pension rate in each year that his appeal has 
been pending.  As such, the Board has no legal recourse but 
to deny the veteran's claim.

Finally, the Board points out that the veteran is certainly 
within his rights to file a new claim for VA improved pension 
benefits, especially if his financial circumstances change to 
his detriment.





ORDER

As the veteran's income exceeds the limit for payment of 
nonservice-connected disability pension, entitlement to an 
improved pension is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



